Opinion of the Court by
Judge Robertson:
A more elaborate and heartless fraud has rarely, if ever, been exposed in -a court of justice than that which the appellees perpetuated on the appellant in this case. On every feature of the contract shameless fraud by Sewell and his wife, and Timberlake, all co-operating, is palpably and indelibly imprinted. It is too glaring to, require or justify in this opinion argument to prove it. And every element of the contract being equally tainted, the appellant is clearly entitled to exoneration and cancellation as to the whole of it, and a reconveyance of her land.
We must presume that her petition for relief was dismissed only because the circuit court thought that her prayer was not sufficiently comprehensive or specific. But we think otherwise. The allegations show fraud and a right to the cancellation of the entire contract, and a restoration of the appellant’s land in Trimble. And thereupon the prayer for a reconveyance of her title and *648also for general reief authorize any decree which the facts show to be equitable.
Scott, Carlisle & O'Hara, for appellant.
Winslow, for appellees.
Timberlake was an efficient coadjutor in the fraud; and is consequently entitled to no compensation for his fraudulent services.
Wherefore, the judgment is reversed, and the cause remanded for a decree rescinding the entire contract and placing the parties, as nearly as possible, in statu quo.